— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered February 28, 1984, convicting him of murder in the second degree, reckless endangerment in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*627The defendant has not preserved the issue of the justification charge for appellate review as a matter of law (see, CPL 470.05 [2]; People v Swinson, 111 AD2d 275) and we decline to exercise our interest of justice jurisdiction.
We have examined the defendant’s other contentions and find them to be either unpreserved or without merit. Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.